DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 11/23/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-12, 16, 17, 19-21 and 26-28 are currently under examination. 
Priority
No priority claim has been filed. The effective filing date of the instant application of 04/27/2018 is acknowledged.
Interview Statement
Applicant’s summary of the interview on November 11, 2021, has been reviewed and is complete and accurate.
Response to Arguments
Applicant’s arguments filed 06/22/2021 regarding claim rejections under 35 U.S.C. 103 have been fully considered.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims 1, 27 and 28 for clarifying the scope of the invention and advancing the prosecution with the introduction of new subject matter with the limitation “and wherein a type of content in the feedback is determined based on the one or more stress-related parameters”. The 
Applicant argues (on pages 13-15), regarding the independent claims 1, 27 and 28, that the references of record fail to teach the amended limitations “providing, by the one or more computing devices, instructions for presenting feedback to the user, wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters, and wherein a type of content in the feedback is determined based on the one or more stress-related parameters” with Garbarino not teaching the amended limitation “wherein a type of content in the feedback is determined based on the one or more stress-related parameters” and the other references failing to cure this deficiency.
In response, the examiner agrees that Garbarino does not specifically teach the amended limitations since Garbarino is providing a feedback regarding the status of the stress of the subject with a biofeedback provided to the subject. However, the amended limitation appears to require more than a biofeedback according to the type of feedback as exemplified in the specification for either chronic or acute stress. Therefore, while Garbarino is still considered teaching providing a feedback to the user, he will not be relied upon teaching the amended limitation.
Therefore the examiner is considering new grounds of rejection to address the amended limitation. The Applicant’s argument is therefore considered moot since it is directed to a reference not relied upon to reject the amended limitation.
Regarding the dependent claims 5-9, 11-12, 16-17 and 26, Applicant appears to argue the dependency of these claims from independent claims for their reconsideration towards their allowability.
In response, the examiner has considered new grounds of rejection with new references to address the allowability of the independent claims and therefore will reconsider also the allowability position of these dependent claims.

In response, the examiner, similarly to the dependent claims 5-9, 11-12, 16-17 and 26, is considering new grounds of rejection with new references to address the amended limitation and will reconsider the allowability position of these independent claims 2-4, 10 and 19-21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following rejections are new rejections necessitated by amendment.
s 1, 5-9, 11, 12, 16, 17, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017) in view of Sareen et al. (USPN 20160247017 A1; Pub.Date 08/25/2016; Fil.Date 05/04/2016) in view of Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; ePub.Date 04/09/2012) in view of Steptoe et al. (2005 Internat. J. Obesity 29:1329-1337; ePub.Date 06/14/2005) in view of Tran (USPN 20180001184 A1; Pub.Date 01/04/2018; Fil.Date 06/16/2021).
Regarding claim 1, Garbarino teaches a device including a wrist band and method of using it for detecting the level of stress in real life (Title and abstract and Fig.1) using sensor acquired data (abstract) with the detection and monitoring of stress with time (abstract and Figs.2-4) with various sensors for physiological parameters representing the nervous system stress response (p.39 Introduction) for providing access to the different data and results to the user (Fig.6) with real-time streaming of data and recording (p.41 2nd 3rd and 4th ¶) accessible to the user from the wristband in real time, utilizing a computer for data processing (Fig.6 and ¶ IV. Software Architecture, with Realtime Streaming and In-memory Recording, with “the wristband needs to be connected to a computer (PC or mac) via USB in order to upload data to the Empatica cloud server” with “signal processing software applies filters and extracts features from the raw signals (e.g., heart rate is extracted from the BVP signal)” with possible APPs on mobile device for processing data therefore reading on processors) therefore teaching a method comprising implicitly, one or more computing devices and teaching accessing, implicitly by the one or more computing devices, a [...waist-hip...] measurement of a user. Garbarino does not specifically teach the one or more computing devices.
th ¶) with a computer for processing the acquired data (p.162 ¶ 3.3 Machine-learning method for stress detection in constrained environments with the use of computer for processing data) therefore using the device in a similar fashion to measure and further analyze the measured physiological data via computer and processor in order to determine physiological parameters directed to stress detection in real-time real life using also patient context condition (Title and abstract) with therefore teaching the detection of stress occurring in real-time (abstract and Fig.7 with example given p.166 col.1 2nd and 3rd ¶) therefore reading on a method comprising, by one or more computing devices: accessing, by the one or more computing devices, a [...waist-hip...] measurement of a user. 
Additionally, while Garbarino is teaching monitoring streaming data (abstract, for representing nervous system stress response p.39 Introduction and Figs.2-4) without specifically teaching monitoring the start of a stress event.  However, Gjoreski is also teaching detecting, by the one or more computing devices, start of a stress episode during one or more of heart rate or activity monitoring of the user (abstract and Fig.7 start of stress event and feedback response from the user over a time window of around 20 minutes therefore over several heart cycles with the heart rate being monitored as in p.162-163 ¶ 3.3.2. Feature extraction from HR data) wherein the activity of the user is used as described by Gjoreski as context based parameter (p.166 col.2 ¶ 4.2.2. Activity-recognition classifier). Similarly, Gjoreski is describing the use of PPG sensor for the determination heart rate related parameters for stress analysis (p.162-163 col.1-col.2 ¶ 3.3.1 Feature extraction from the BVP data, 3.3.2. Feature extraction from the HR data and 3.3.3. Feature extraction from the IBI data).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Garbarino with a method 
Garbarino and Gjoreski teach also determining, by the one or more computing devices, one or more stress-related parameters of the user based on the one or more monitored heart rate or activity (Garbaniro, p.39-41 ¶ III. Data Quality with EDA sensor for skin electrical conductance parameter for psychological stress as sympathetic activation/autonomic stress, PPG sensor for blood oxygenation, heart rate and heart rate variability for vagal tone and parasympathetic nervous system activity or stress activity, temperature sensor for body temperature as related to vasodilatation and three-axis acceleration sensor for activity of the user, as presented for stress-related parameter) wherein, as discussed above the activity of the user is used as described by Gjoreski as context based parameter (p.166 col.2 ¶ 4.2.2. Activity-recognition classifier). Similarly, Gjoreski is describing the use of PPG sensor for the determination heart rate related parameters for stress analysis (p.162-163 col.1-col.2 ¶ 3.3.1 Feature extraction from the BVP data, 3.3.2. Feature extraction from the HR data and 3.3.3. Feature extraction from the IBI data); 
[...determining, by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user...];
and providing, by the one or more computing devices, instructions for presenting feedback to the user, [...wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters; wherein a type of content in the feedback is determined based on the one or more stress-related parameters and monitoring, by the one or more computing devices, changes in a waist size measurement of the user in response to presenting the feedback to the user ...].

Garbaniro and Gjoreski do not teach specifically waist-hip measurement, determining, by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user and wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters wherein a type of content in the feedback is determined based on the one or more stress-related parameters and monitoring, by the one or more computing devices, changes in a waist size measurement of the user in response to presenting the feedback to the user as in claim 1. 
However, Sareen teaches the acquisition of the waist-hip ratio using similar devices (Title and abstract and Fig.58 and [0352]-[0354] with camera and software for biometric measurements with anthropometric measurements such as the waist to hip ratio as recognized as being of health importance as in [0431], [0458] with presentation of health feedback as in Figs. 69-71 to the user) reading also on to access a waist-hip measurement of the user in real-time for application with device as used by Garbaniro such as a smartphone (Garbaniro Fig.6 Mobile for data acquisition th ¶ 2.2 TSST tests) the inclusion of the determination of several stress induced parameters such as psychological measures (p.278 col.2 ¶ 2.4), cortisol secretion analysis (p.278-279 ¶ 2.5), cardiovascular measure including heart rate variations utilizing an ECG sensor (p.279 ¶ 2.6), skin conductance with a silver probe (p.279 ¶ 2.7)  with the stress parameters such as cortisol release or heart rate are being analyzed (Fig.1 and Fig.2) with Hendrawan teaching as known in the art that post-recovery in the cardiovascular index is positively associated with the waist-hip ratio (p.279 col.2 1st ¶). Additionally, Steptoe teaches within the same field of endeavor of stress effect on physiological responses (Title and abstract and Fig.2), the access to waist-hip ratio from the users (p.1330 col.1 2nd ¶ “carried out a longitudinal analysis of changes in BMI and waist-hip ratio over 3 years”) and Steptoe teaches also that other one or more stress-related parameters of the user have been positively correlated with the waist-hip ratio such as impaired poststress recovery of systolic pressure and HPA axis/hypothalamic-pituitary-adrenocortical axis and cortisol responses (abstract and p.1329 col.1 last ¶ to col.2 1st ¶) therefore reading on determining by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user for recognizing acute stress event and therefore utilizing the biofeedback of Garbarino to keep the user informed of the health status of the user therefore reading on wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino and Gjoreski to waist-hip measurement of the user and determining by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user and wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters, since one of ordinary skill in the art would recognize that measuring waist-hip ratio in real time was routine and conventional in the art as important health factor as taught by Sareen and since correlations between the waist-hip measurements and stress-related parameters such as cardiovascular characteristics such as heart rate based parameters, HPA axis/hypothalamic-pituitary-adrenocortical axis and cortisol responses were known in the art as taught by Hendrawan and Steptoe while biofeedback was known in the art as taught by Garbarino for continuously providing health analysis to the user. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garbarino, Hendrawan and Steptoe teach characterizing the physiological status of the user according to stress-related parameters such heart rate based parameters. The motivation would have been to ideally provide a support for relating stress-related cardiovascular dysregulation to the obesity risk, as suggested by Steptoe (abstract) with analysis provided in real-time for an updated waist-hip ratio as suggested by Sareen ([0431], [0458] with presentation of health feedback as in Figs. 69-71 to the user). 
Garbarino, Gjoreski, Sareen, Hendrawan and Steptoe do not specifically teach wherein a type of content in the feedback is determined based on the one or more stress-related parameters and monitoring, by the one or more computing devices, changes in a waist size measurement of the user in response to presenting the feedback to the user as in claim 1.
However, Tran teaches within the same field of endeavor of stress analysis using device and method (Title, abstract and [0121] “to capture biometric” and ”stress level”) the analysis of biometric parameters including BMI ([0448]), Waist circumference ([0480]), heart rate ([0492]), and other factors and stress parameters ([0492]-[0493]) to assess the physiological/health wherein a type of content in the feedback is determined based on the one or more stress-related parameters as claimed. Additionally, Tran teaches the monitoring of the health characteristics after recommendation ([0507] “The health care characteristics may be monitored to determine if the dietary program was successful in reducing the members saturated fat consumption, and/or whether the dietary program was successful in eliminating or delaying the incidence of the health condition”) therefore teaching monitoring, by the one or more computing devices, changes in a waist size measurement of the user in response to presenting the feedback to the user as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe with wherein a type of content in the feedback is determined based on the one or more stress-related parameters and monitoring, by the one or more computing devices, changes in a waist size measurement of the user in response to presenting the feedback to the user, since one of ordinary skill in the art would recognize that providing recommendations as feedback to the user as intervention to perform such as life style change, going to a practitioner for further analysis or a diet program with tracking the result of the intervention such as the waist size was routine and conventional in the art as important health factor as taught by Tran. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sareen and Tran both teach the systems and methods for measuring the user body parts such as the waist and hips. The motivation would have been to ideally provide better prediction and projection of the physiological status of the user body such as for high blood 

Regarding claim 27, claim 27 is directed to a non-transitory storage media embodying software that is operable when executing the method steps of the method of claim 1. Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach the method steps of claim 1. Garbarino does not specifically teach a non-stationary storage media embodying software that is operable when executing the method steps of the method of claim 1.
However, as discussed above, since Sareen teaches a machine-readable medium containing instruction for processing data ([0007]) therefore teaching a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions as claimed in claim 27 with Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with a non-stationary storage media embodying software that is operable when executing the method steps of the method of claim 1, since one of ordinary skill in the art would recognize that using such non- transitory storage in a computer/processor system was common and routine in the art as taught by Sareen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sareen and Garbaniro both teach the systems and methods for measuring the user physiological parameters. The motivation would have been to ideally provide flexibility to the computer/processor to handle data and instructions flow as commonly known with the use of non-transitory storage for instruction and data. 
Therefore, since Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach claim 1, Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach claim 27.

Regarding claim 28, claim 28 is directed to a system with all the functional limitations of claim 27 and with the additional structural features of one or more cameras and one or more sensors. As in claim 1, Garbaniro is teaching the use of several sensors such as the EDA for the skin conductance signal data (p.40 col.1 ¶ A. Electrodermal Activity Sensor) and a PPG for the heart rate, blood flow volume signal data (p.40 col.2 ¶ B. Photoplethysmography sensor), temperature sensor (p.41 ¶ C. Temperature sensor) and three-axis acceleration sensor (p.41 ¶ D. Three-Axis Acceleration Sensor). Garbarino does not specifically teach the additional structure features of one or more cameras as in claim 28.  
As discussed above, for claim 27, with processors according to Sareen ([0007]) and Gjoreski (p.162 ¶ 3.3 Machine-learning method for stress detection in constrained environments with the use of computer for processing data) for claim 1, Sareen is teaching the use of 3D camera for the measurement of the waist to hip ratio ([0352]-[0354] with camera and software for biometric measurements with anthropometric measurements such as the waist to hip ratio as recognized as being of health importance as in [0431]). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with the additional structure features of one or more cameras, since one of ordinary skill in the art would recognize that using cameras for accessing to waist and hip data was known in the art as taught by Sareen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sareen and Garbaniro both teach the systems and methods for measuring the user physiological parameters. The motivation would have been to ideally provide measurements of the waist and hip as biometric parameters for the subject, as taught by Sareen (([0352]-[0354]). 
Therefore, since Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach claims 1 and 27, Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach claim 28.

Regarding claim 5, Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran, as previously discussed teach the one or more stress-related parameter such as heart rate (Garbarino), and LHPA axis activation or LHPA axis activation threshold time period with Hendrawan with the cortisol analysis and Steptoe with the HPA axis/hypothalamic-pituitary-adrenocortical axis and cortisol responses (p.1329 col.1 last ¶ to col.2 1st ¶).

Regarding claim 6, Garbarino does not teach the LHPA axis activation threshold time period comprises a start of the period of chronic stress until the LHPA axis activation; and the LHPA axis activation corresponds to a cortisol release time as in claim 6.
However, as discussed above, Hendrawan teaches as discussed above the physiological response to the TSST test with the corresponding results (Fig.2 and p.280-281 ¶ 3.2 Physiological responses to TSST with the cortisol release/secretion at the different stages of the TSST test) reading on a start of the period of chronic stress until the LHPA axis activation; and the LHPA axis activation corresponds to a cortisol release time as in claim 6.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with a start of the period of chronic stress until the LHPA axis activation; and the LHPA axis activation corresponds to a cortisol release time, since one of ordinary skill in the art would recognize that monitoring the cortisol release in a subject was known in the art as taught by Hendrawan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garbarino, Hendrawan and Steptoe teach characterizing the physiological status of the user according to stress-related parameters such heart rate based parameters. The motivation would have been to ideally provide 
Regarding claim 7, as discussed above, Garbarino teaches the use of a PPG sensor for measuring the heart rate (p.39-41 ¶ III. Data Quality with EDA sensor for skin electrical conductance parameter for psychological stress as sympathetic activation/autonomic stress, PPG sensor for blood oxygenation, heart rate and heart rate variability for vagal tone and parasympathetic nervous system activity or stress activity) with Gjoreski detailing the use of the PPG data analysis for heart variability therefore reading on  the first or second heart rates are measured by an electrocardiography (ECG) sensor or a photoplethysmography (PPG) sensor in a client device as claimed.

Regarding claim 8, as discussed above, Garbarino teaches a device including a wrist band (Fig.1) therefore teaching the client device comprises a wearable device as claimed.

Regarding claim 9, as discussed above, Garbarino teaches the use of a tri-axis acceleration sensor (p.41). Garbarino does not teach specifically the first or second activity metrics are determined based on output from an accelerometer as in claim 9. However, Gjoreski details the use of this sensor to acquire the activity of the user as an environmental context for assessing the stress for the user (p.163 ¶ 3.3.6 Feature extraction from the acceleration data) reading on the first or second activity metrics are determined based on output from an accelerometer in a client device as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with the first or second activity metrics are determined based on 

Regarding claim 11, Garbarino does not specifically teach the period of stress resilience comprises the time period from which the user's heart rate starts decreasing during a period of stress until the heart rate of the user is within a resting heart rate as in claim 11.
However, Hendrawan as discussed above teaches the effect of stress on the heart rate (Fig.2 with the heart rate starting to decrease and then reaches the resting state with the timing of the testing as p.279 col.1 2.8 Procedures timings) wherein the period of stress resilience comprises the time period from which the user's heart rate starts decreasing during a period of stress until the heart rate of the user is within a resting heart rate as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with the period of stress resilience comprises the time period from which the user's heart rate starts decreasing during a period of stress until the heart rate of the user is within a resting heart rate, since one of ordinary skill in the art would recognize that considering and analysis the timing of the start of the heart rate to the time when it reach the resting state for stress analysis was known in the art as taught by Hendrawan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garbarino, Hendrawan and Steptoe teach characterizing the physiological status of 

Regarding claim 12, Garbaniro does not specifically teach determining, by the one or more computing devices, a high stress over a preceding time period leading to an increase of a waist-to-hip ratio or an increase of a waist size as in claim 12.
However, as discussed above, Steptoe teaches by correlation analysis the prediction of the increases of the waist-hip ratio by cardiovascular index/stress responsivity and impaired poststress recovery of systolic pressure (abstract “BMI and waist/hip ratio were associated cross-sectionally with impaired poststress recovery of systolic pressure, diastolic pressure and cardiac index” and “Increases in waist–hip ratio over 3 y were predicted both by impaired poststress recovery of systolic pressure and cardiac index”) reading on determining, by the one or more computing devices, a high stress over a preceding time period leading to an increase of a waist-to-hip ratio or an increase of a waist size as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with determining, by the one or more computing devices, a high stress over a preceding time period leading to an increase of a waist-to-hip ratio or an increase of a waist size, since one of ordinary skill in the art would recognize that monitoring the waist/hip ratio as associated with impaired poststress recovery of systolic pressure and cardiac index was known in the art as taught by Steptoe. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garbarino, Hendrawan and Steptoe teach characterizing the physiological status of the user according to stress-related 

Regarding claim 16, as discussed above, Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach the waist-hip measurement is in association with the one or more stress-related parameters with Steptoe teaching, as reported above for claim 1, the access to waist-hip ratio from the users (p.1330 col.1 2nd ¶ “carried out a longitudinal analysis of changes in BMI and waist-hip ratio over 3 years”) and Steptoe teaches also that other one or more stress-related parameters of the user have been positively correlated with the waist-hip ratio such as impaired poststress recovery of systolic pressure and HPA axis/hypothalamic-pituitary-adrenocortical axis and cortisol responses (abstract and p.1329 col.1 last ¶ to col.2 1st ¶). Garbarino does not teach specifically, the step of recording the waist-hip measurement in association with one or more stress-related parameters as in claim 16. 
However, since the correlation between the waist-to-hip ratio and the one or more stress parameters such as the heart rate of the subject and the heart rate index recovery is known as taught by Steptoe who teaches also the recording of the data and correlation (see above, with recording data p.1330 col.2 4th ¶) teaching recording, by the one or more computing devices, the waist-hip measurement in association with the one or more stress- related parameters.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with recording the waist-hip measurement in association with one or more stress-related parameters, since one of ordinary skill in the art would recognize that recording the waist-hip ratio in relation the heart rate or cortisol release was known in the art as 

Regarding claim 17, as discussed above for claim 1 and claim 5, Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach the waist-hip measurement comprises at least a waist size or a waist-to-hip ratio (waist-to-hip ratio or waist circumference), and wherein the one or more stress-related parameters comprises at least a stress resilience or an LHPA axis activation (HPA axis activation with cortisol release).

Regarding claim 26, Garbarino, does not specifically teach a machine-learning algorithm for determining the one or more stress-related parameters or the correlations between the waist-hip measurement and the one or more stress-related parameters as in claim 26. 
However, Gjoreski teaches the one or more stress-related parameters or the correlations between the waist-hip measurement and the one or more stress-related parameters are determined using a machine learning algorithm (p.162 ¶ 3.3. Machine-learning method for stress detection in constrained environments and p.167 ¶ 4.3.1. Aggregation experiments).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with the one or more stress-related parameters or the correlations between the waist-hip measurement and the one or more stress-related parameters are determined using a machine learning algorithm, since one of ordinary skill in the art would recognize that using machine-learning algorithm via Empatica computer and data processor for st ¶).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017) in view of Sareen et al. (USPN 20160247017 A1; Pub.Date 08/25/2016; Fil.Date 05/04/2016) in view of Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; ePub.Date 04/09/2012) in view of Steptoe et al. (2005 Internat. J. Obesity 29:1329-1337; ePub.Date 06/14/2005) in view of Tran (USPN 20180001184 A1; Pub.Date 01/04/2018; Fil.Date 06/16/2021) as in claims 1, 5-9, 11, 12, 16, 17, 26 and further in view of Hernandez-Vela (2015 Ph.D. Thesis University of Barcelona, Department of Mathematics, 148 pages) and in view of Vendrow (USPN 20150317813 A1; Pub.Date 11/05/2015; Fil.Date 02/04/2015).
Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach a method and device as set forth above. Garbarino does not specifically teach determining the waist size and the hip size as in claim 2, 4. 
Sareen teaches also the determination of the waist size as waist circumference ([0005], [0431]) with the determination of the hip size ([0125]-0126], [0431] hip circumference to determine waist/hip ratio) for the calculation of the waist-to-hip ratio therefore reading on accessing the and a finger-span...] of the user; receiving, at the one or more computing devices and from the user, a hip size of the user; and determining, by the one or more computing devices, a waist-to-hip ratio of the user.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with receiving, at the one or more computing devices and from the user, a hip size of the user; and determining, by the one or more computing devices, a waist-to-hip ratio of the user, since one of ordinary skill in the art would recognize that using cameras for accessing to waist size as waist circumference and hip size as circumference for calculating the waist/hip ratio was known in the art as taught by Sareen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sareen and Garbaniro both teach the systems and methods for measuring the user physiological parameters. The motivation would have been to ideally provide measurements of the waist and hip as biometric parameters for the subject, as taught by Sareen (([0352]-[0354]). 
Additionally, Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran do not specifically teach using a finger-span for the calculation as in claims 2, 4.
However, Hernandez-Vela teaches within the same field of endeavor of imaging body (Title and abstract) the use of reference body part for the determination of ratio between image frames (p.78 3rd ¶) in order to maintain the scale invariance by ratio using the body part reference for normalization unit. Hernandez-Vela is using the ankle of the person as being visible throughout the images (Fig.6.3) wherein any visible body part within the set of image would be a reference body part such as limb or part of limb length as taught by Vendrow ([0032] lengths of limbs or portions thereof reading on a finger) therefore reading on a visible finger as a reference body part for its length therefore reading on imaging a finger-span with imaging the waist and hip sizes as in claims 2, 4.
rd ¶).
Regarding the dependent claim 3 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe, Tran and Hernandez-Vela.
Regarding claim 3, as discussed above, Sareen teaches also the determination of the waist size as waist circumference ([0005], [0431]) with the determination of the hip size ([0125]-0126], [0431] hip circumference to determine waist/hip ratio) for the calculation of the waist-to-hip ratio therefore reading on accessing the waist-hip measurement of the user comprises: determining, by the one or more computing devices, a waist size of the user based on an image of the waist [...and a finger-span...] of the user; receiving, at the one or more computing devices and from the user, a hip size of the user; and determining, by the one or more computing devices, a waist-to-hip ratio of the user.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe, Tran and Hernandez-Vela with receiving, at the one or more computing devices and from the user, a hip size of the user; and determining, by the one or more computing devices, a waist-to-hip ratio of the user, since one of ordinary skill in the art would recognize that . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017) in view of Sareen et al. (USPN 20160247017 A1; Pub.Date 08/25/2016; Fil.Date 05/04/2016) in view of Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; ePub.Date 04/09/2012) in view of Steptoe et al. (2005 Internat. J. Obesity 29:1329-1337; ePub.Date 06/14/2005) in view of Tran (USPN 20180001184 A1; Pub.Date 01/04/2018; Fil.Date 06/16/2021) as in claims 1, 5-9, 11, 12, 16, 17, 26 and further in view of in view of Jain et al. (USPN 20170071551 A1; Pub.Date 03/16/2017; Fil.Date 06/15/2016) and in view of Schubert et al. (2009 Biological Psychology 80:325–332; Pub.Date 2009).
Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach a method and device as set forth above.
Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran do not specifically teach determining, by the one or more computing devices, whether a measured stress is the acute stress or the chronic stress based at least on: a length of time of the measured stress; and a heart rate during the time of the measured stress as in claim 10. 

Additionally, Schubert teaches within the same field of endeavor of monitoring stress (Title and abstract) with analyzing stress parameters for either chronic stress or long term stress exposure and acute stress or short-term stress exposure and their effects on heart rate and heart rate variability (p.325 col.1 1st ¶) that acutely stressed healthy subjects presents an increased heart rate with a transient decrease in the standard deviation of the R-R interval which chronically stressed subjects show a decreased heart rate (p.326 col.1 2nd ¶, p.327 1st ¶). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with determining, by the one or more computing devices, whether a measured stress is the acute stress or the chronic stress based at least on: a length of time of the measured stress and a heart rate during the time of the measured stress, since one of ordinary skill in the art would recognize that short term exposure and long term exposure for acute and chronic stress were commonly known in the art as taught by Jain and since the difference between the effect of acute stress and chronic stress on the subject heart rate was known in the art as taught by Schubert. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hendrawan, Steptoe, Jain and Schubert teach accessing and analyzing heart rate. The motivation would have been to ideally monitoring the stress level of a subject for chronic/long term exposure and for acute/short term exposure to characterize and differentiate more appropriately the stress nature and its .

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017) in view of Sareen et al. (USPN 20160247017 A1; Pub.Date 08/25/2016; Fil.Date 05/04/2016) in view of Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; ePub.Date 04/09/2012) in view of Steptoe et al. (2005 Internat. J. Obesity 29:1329-1337; ePub.Date 06/14/2005) in view of Tran (USPN 20180001184 A1; Pub.Date 01/04/2018; Fil.Date 06/16/2021) as in claims 1, 5-9, 11, 12, 16, 17, 26 and further in view of Jain et al. (USPN 20170071551 A1; Pub.Date 03/16/2017; Fil.Date 06/15/2016).
Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach a method and device as set forth above.
Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran do not specifically teach providing the feedback to the user comprises providing the feedback within an LHPA axis activation threshold time period as in claim 19.
However, Jain teaches within the same field of endeavor a system for monitoring stress, the stress being either chronic or acute (title an abstract and [0180] “monitoring of the stress level is useful for both monitoring chronic and acute stress. In particular embodiments, for power-efficiency, health monitoring system 200 may monitor chronic ... may monitor acute stress”) the activation of the LHPA axis as the central stress response system ([0172]) which activate the release of cortisol after 25-30mins after the inset of the stress event to provide a biofeedback on the stress system to calm down, with however some prolonged and repeated release of cortisol 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran with providing the feedback to the user comprises providing the feedback within an LHPA axis activation threshold time period, since one of ordinary skill in the art would recognize that providing a notification of stress to a user within a time window between 5 and 25 mins depending on the nature of the stress was known in the art as taught by Jain. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hendrawan, Steptoe and Jain teach accessing and analyzing HPA with stress. The motivation would have been to ideally providing a warning to the user in order to control the stress and avoid the release of cortisol in order to avoid physiological and psychological damages to the user, as suggested by Jain ([0172]).
Regarding the dependent claims 20-21, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe, Tran and Jain.
Regarding claim 20, as previously discussed, Jain teaches for the chronic stress ([0180]) that the LHPA axis activation threshold time period has an initial value of 25 minutes from the start of a detected stress episode ([0172] and [0192]).
Regarding claim 21, as previously discussed, Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe and Tran teach the correlation of the waist-to-hip ratio with the cortisol release and the 
However, Steptoe teaches that under chronic stresses along the years, the waist-to-hip ratio can be predicted to increase (abstract) therefore under the influence of cortisol repeated release as discussed by Jain as reported above ([0172]). Therefore, in the event of an increase of the waist-to-hip ratio, having a monitoring and feedback with a given threshold time to provide the feedback to the subject as discussed by Jain, one of ordinary skill in the art would recognize that for an increase of the waist-to-hip ratio observed, the feedback provided to the user is not fast enough to avoid the cortisol release producing the increase of the waist-to-hip ratio with time, one of ordinary skill in the art would find obvious to reduce the time to provide the feedback to the user in order to minimize the release of cortisol within the user body reading therefore on Jain teaches that reducing, by the one or more computing devices, the LHPA axis activation threshold time period in response to a determination that a waist size or a waist-to-hip ratio of the user has increased as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made of Garbarino, Sareen, Gjoreski, Hendrawan, Steptoe, Tran and Jain with reducing, by the one or more computing devices, the LHPA axis activation threshold time period in response to a determination that a waist size or a waist-to-hip ratio of the user has increased, since one of ordinary skill in the art would recognize that providing a notification of stress to a user within a time window depending on the nature of the stress was known in the art as taught by Jain and since the feedback time threshold is provided by the user as a preference to mitigate and/or avoid the release of cortisol as taught by Jain ([0191]-[0192]) as for a minimization such as for the release of cortisol is recognize by the court as obvious. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hendrawan, Steptoe and Jain .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793